      Case 3:20-cr-03574-CAB Document 83 Filed 05/10/21 PageID.222 Page 1 of 1




 1
 2
 3
 4
                           UNITED STATES DISTRICT COURT
 5
                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                 Case No. 20-CR-3574 CAB
 8                     Plaintiff,              ORDER AND
                                               JUDGMENTDISMISSING
 9         v.                                  INFORMATION WITHOUT
                                               PREJUDICE
10   GUSTAVO GARCIA-MURILLO (2),
                                               The Honorable Cathy Ann Bencivengo
11                     Defendant.
12
13        Based on the motion of the United States to dismiss this defendant without prejudice
14   and in light of the interests of justice, IT IS HEREBY ORDERED the Information shall
15   be dismissed without prejudice as to defendant Gustavo Garcia-Murillo (2).
16        IT IS FURTHER ORDERED that the bond for this defendant shall be exonerated.
17
18        IT IS SO ORDERED.
19
20   Dated: May 10, 2021
21                                              Honorable Cathy Ann Bencivengo
22                                              UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
